DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.

3.	Amended claim 1, (8/17/2022), and original claims 15-20 under consideration by the Examiner.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	Claims 2-14, 21-26 and 28 have been canceled.

4.	Receipt of Applicant's arguments and amendments filed on 8/17/2022 is acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 8/17/2022:
(i)	the rejection of claims 1, 6-11, and 15-20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
 (ii)	the rejection of claims 1, 6-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (Protein Expression and Purification, 1998, 14:120-124), in view of Zhang et al (US 20190353654, published 11/21/2019 with an earliest filing date of 09/01/2017, and referred to herein as “Zhang 2019”).

6.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with  Carolyn S. Elmore on 8/22/2022.

7.	The application has been amended as follows:

IN THE CLAIMS:

Cancel claim 27 with prejudice.

Claim 1. 	(Currently amended) 	A Fc fusion receptor protein comprising an Fc domain, one or more ligand binding domains and a QTY transmembrane domain, wherein the ligand-binding domain is an extracellular domain of human interleukin-4 receptor subunit alpha comprising SEQ ID NO. 9, and the QTY transmembrane domain comprises SEQ ID NO. 4.
8.	Claims 1, and 15-20 are allowable.

9.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a Fc fusion receptor protein comprising an Fc domain, one or more ligand binding domains and a QTY transmembrane domain, wherein the ligand-binding domain is an extracellular domain of human interleukin-4 receptor subunit alpha comprising SEQ ID NO. 9, and the QTY transmembrane domain comprising SEQ ID NO. 4. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that these QTY code design of functional, water-soluble Fc-fusion cytokine receptors can be used clinically as decoy therapy to rapidly remove excessive cytokines in the setting of hyperactive immune reactions during cytokine release syndrome (CRS) or “cytokine storm”.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646